Barker, J.
The plaintiff contends that upon a jury trial the presiding justice has no power to receive the answer of the jury to a question which he has required them to answer in connection with their verdict, if the jury has been allowed to separate without reducing to writing their answer to the question. One of the most important reasons for requiring juries to remain together after the cause is finally committed to them until they have agreed upon their verdict is, that they may reach their conclusions only upon the law and the evidence given them, uninfluenced by other matters. Distinct questions submitted to them are in connection with their verdict, and of such a nature that the jury cannot properly arrive at a verdict except upon consideration and determination of the specific questions. When, therefore, as in the case at bar, the verdict has been arrived at, and reduced to writing and signed by the foreman, before the separation of the jury, it is to be inferred that they have before their separation considered the specific questions submitted, and arrived at an agreement as to the answer to be given. If by mistake or inadvertence the answer has not been reduced to writing and signed before the separation, we think it is still within the power of the court to require the jury to answer the question, and to receive and record the answer in connection with the verdict. As stated in Mason v. Massa, 122 Mass. 477, 480, “ It is a well settled and long established practice that a jury, when they have returned a finding that is incomplete and defective, may be sent out again in order to correct the error, even though they had separated after their first finding before they came into court.” An omission to assess damages was thus properly cured in the case cited, and also in Chapman v. Coffin, 14 Gray, 454. Ini the former case the proper assessment of damages required only the arithmetical computation of the amount of a note and interest, but in the latter the foreman *20said to the court that before they first separated they concluded that the damages would be the amount of the plaintiff’s account and interest, which was the correct basis for the assessment of damages. We are therefore of opinion that in the case at bar there were good grounds to infer that the answer of the jury to the specific question had been determined upon by the jury in connection with arriving at their verdict and before their separation, and that under the circumstances, upon the motion for a new trial, the presiding justice was not required to rule as requested by the plaintiff.
We assume that, if he had had reason to suppose that the jury had not considered the question and determined how to answer it before their separation, the presiding justice would not have again sent them out with instructions to make their answer.

Exceptions overruled.